ORDER
PER CURIAM.
Stanley Johnson (Defendant) appeals from the trial court’s judgment entered upon his conviction by a jury on three felony counts: burglary in the second degree, Section 569.170 RSMo 1994;1 stealing credit cards, Section 570.030; and, tampering in the first degree, Section 569.080. The trial court found Defendant to be a prior and persistent offender and sentenced him to two concurrent twenty-year sentences for the burglary in the second degree and tampering in the first degree counts; and a consecutive sentence of ten years on the stealing credit cards count.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).

. All subsequent statutory cites are to RSMo 1994.